Published Order
By order dated October 28, 2015, the Court granted a petition seeking transfer *1276of jurisdiction from the Court of Appeals. After further review, including consideration of the points'presented by counsel at oral argument and discussion among the Justices in conference after the oral argument, the Court has determined that it should not assume jurisdiction over this appeal and that the Court of Appeals decision, 2513-2515 South Holt Road Holdings, LLC v. Holt Road, LLC, et al., 40 N.E.3d 859 (Ind.Ct.App.2015), should be reinstated as Court of Appeals' precedent.
Accordingly, the order granting, transfer is VACATED and transfer is hereby DENIED. Pursuant to Appellate Rule 58(B), this appeal is at an end.
DICKSON, RUCKER, and MASSA, JJ., concur.
RUSH, C.J., and DAVID, J., dissent from the denial of transfer. .